Exhibit Amendment No. 1 to Security Agreement AMENDMENTNO. 1, dated as of April 30, 2008 (this “Amendment”), to the Security Agreement, dated as of March 31, 2006, among Las Vegas Gaming, Inc., a Nevada corporation (the “Company”), all of the Subsidiaries of the Company, and the holder or holders of the Company’s Senior Secured Notes due January 1, 2010 in the original aggregate principal amount of $5,000,000, signatory thereto, their endorsees, transferees and assigns (the “Security Agreement”). RECITALS WHEREAS, on March 31, 2006, the parties hereto entered into a loan transaction pursuant to which the Secured Parties made a loan to the Company in the original aggregate principal amount of $5,000,000, which loan was evidenced by the Transaction Documents, including without limitation, the Notes; WHEREAS, subsequent to March 31, 2006, from time to time the Company requested that changes be made to certain provisions included in the Transaction Documents, and the Secured Parties agreed to make such changes; WHEREAS, among other things, pursuant to a letter agreement dated March 22, 2007 between the Company and the Secured Parties (the “March 2007 Letter Agreement”), the Maturity Date of the Notes was extended from January 1, 2008, to January 1, 2009; WHEREAS, in partial consideration of the Secured Parties agreeing to make the changes requested by the Company, pursuant to a letter agreement dated September 28, 2007 between the Company and the Secured Parties (the “September 2007 Letter Agreement”), the aggregate principal amount outstanding on the Notes was increased by $250,000 to $5,250,000; WHEREAS, in subsequent discussions the Company and the Secured Parties verbally agreed to further changes to the terms of the Notes, including further extensions of the Maturity Date and increases in the aggregate principal amount of the Notes; WHEREAS, the parties now desire to amend the Security Agreement to memorialize the (i) extension of the Maturity Date provided for in the March 2007 Letter Agreement, (ii) increase in the aggregate principal amount outstanding on the Notes provided for in the March 2007 Letter Agreement, (iii) subsequent verbal discussions between the Company and the Secured Parties, and (iv) fact that such additional obligation on the Notes is intended to be secured pursuant to the Security Agreement. 1 AGREEMENT NOW THEREFORE, in consideration of the premises and the mutual covenants and the agreements herein set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: 1) Definitions.
